CERTIFICATE OF FORMATION OF DYNAGAS OPERATING GP LLC AS A LIMITED LIABILITY COMPANY REPUBLIC OF THE MARSHALL ISLANDS REGISTRAR OF CORPORATIONS DUPLICATE COPY The original of this Document was filed in accordance with Section9 of the LimitedLiability CompanyAct on NON RESIDENT May 29, 2013 /s/ Deputy Registrar Reg. No. 962418 CERTIFICATE OF FORMATION OF DYNAGAS OPERATING GP LLC UNDERSECTION9 OF THE LIMITED LIABILITY COMPANY ACT OF 1996 OF THE REPUBLIC OF THE MARSHALL ISLANDS The undersigned, Michael Gregos, an Authorized Person of Dynagas Operating GP LLC, for the purpose of forming a limited liability company under and pursuant to the provisions of the Limited Liability Company Act of 1996 of the Republic of the Marshall Islands, hereby certifies: 1. The name of the Limited Liability Company (the "Company") is: Dynagas Operating GP LLC 2. The registered address of the Company in the Marshall Islands is Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960. The name of the registered agent of the Company in the Marshall Islands upon whom process may be served at such address is The Trust Company of the Marshall Islands, Inc. 3. The formation date of the Company is the date of the filing of this Certificate of Formation with the Registrar of Corporations. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation on this 29th day of May, 2013. DYNAGAS OPERATING GP LLC /s/ Michael Gregos Name: Michael Gregos Title:Authorized Person REPUBLIC OF THE MARSHALL ISLANDS
